                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CISCO SYSTEMS, INC., ET AL.,                       CASE NO. 4:18-cv-07602-YGR
                                   7                   Plaintiffs,
                                                                                            ORDER: (1) DEFERRING SUMMARY
                                   8             vs.                                        JUDGMENT PREFILING HEARING; (2)
                                                                                            GRANTING ADMINISTRATIVE MOTION TO
                                   9     ZAHID HASSAN SHEIKH, ET AL.,                       PERMIT PLAINTIFFS TO COMPLETE
                                                                                            CERTAIN THIRD-PARTY DISCOVERY
                                  10                   Defendants.                          AFTER THE FACT DISCOVERY CUTOFF;
                                                                                            AND (3) REFERRING DISCOVERY DISPUTE
                                  11     ADVANCED DIGITAL SOLUTIONS                         RE: ATTORNEY-CLIENT PRIVILEGE
                                         INTERNATIONAL, INC.,
                                  12                                                        Re: Dkt. Nos. 111, 113, 114, 115, 116, 117
Northern District of California
 United States District Court




                                                       Third- Party Plaintiff,
                                  13
                                                 vs.
                                  14
                                         RAHI SYSTEMS, INC., ET AL.,
                                  15
                                                       Third-Party Defendants.
                                  16

                                  17

                                  18          The Court has received and reviewed the parties’ filings regarding: (1) permission to file a
                                  19   motion for summary judgment (Dkt. Nos. 111, 114); (2) permission for plaintiffs to complete
                                  20   certain third-party discovery after the fact discovery cutoff (Dkt. Nos. 113, 115, 116); and (3) a
                                  21   discovery dispute as to the scope of the attorney-client privilege. (Dkt. No. 117) Having reviewed
                                  22   the filings and the record in this matter, the Court HEREBY ORDERS as follows:
                                  23          First, with regard to the letters filed seeking permission to file a motion for summary
                                  24   judgment, the Court DEFERS the motion for summary judgment prefiling hearing, if any, until it
                                  25   decides the pending motion to stay civil proceedings until expiration of the statute of limitations.
                                  26   (See Dkt. No. 108 (motion to stay).)
                                  27          Second, with regard to the administrative motion filed by plaintiffs seeking to permit
                                  28   plaintiffs to complete third-party discovery after the fact discovery cutoff, the Court GRANTS a
                                   1   limited extension on discovery. Thus, the revised fact discovery deadline is May 1, 2020.

                                   2   Anything beyond this limited extension will require a showing with more specificity than what

                                   3   plaintiffs demonstrated in the administrative motion.

                                   4          Third, with regard to the jointly filed discovery letter brief, the Court REFERS the

                                   5   discovery dispute to Magistrate Judge Thomas S. Hixson for consideration of this issue.

                                   6          This Order terminates Docket Number 113.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 3, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  10                                                           UNITED STATES DISTRICT JUDGE
                                  11

                                  12   CC: MAGISTRATE JUDGE THOMAS S. HIXSON ; MAGREF EMAIL
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
